Citation Nr: 0409950	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-09 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cardiomyopathy and 
congestive heart failure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel



INTRODUCTION

The veteran had reported active service from July 1978 to August 
1989.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board notes that in a statement dated in August 2003, the 
veteran withdrew his appeal with regard to the issue of 
entitlement to service connection for bilateral pes planus.  


REMAND

At the August 2003 RO hearing, the veteran stated that he was sent 
to a Master Fitness Training Course at Fort Benjamin Harrison in 
Indiana in the mid 1980's.  He indicated that his blood pressure 
was checked regularly while stationed there and that he registered 
elevated readings.  The Board notes that, although VA has made 
attempts to obtain these records, they have not yet been 
associated with the veteran's claims folder.  An initial attempt 
to obtain records from that facility for the period January 1, 
1982 to December 31, 1986 resulted in a response informing the RO 
that clinical records searches are limited to one year.  A 
subsequent search for the year 1986 resulted in a response that no 
records had been located.  As the veteran was unclear regarding 
the exact dates he was stationed at Fort Benjamin Harrison, the 
Board finds that it is necessary to obtain a complete copy of the 
veteran's personnel records in order to determine the exact dates 
that he was stationed at Fort Benjamin Harrison.  Thereafter, the 
RO is to make a request for the veteran's records from that 
facility tailored to the specific dates of his Master Fitness 
Training Course.  

Additionally, the veteran referenced treatment at the Milton 
Tennessee Medical Center at Murfreesboro, Skyline Hospital in 
Nashville, the VA Medical Center in Nashville, and St. Thomas.  
However, these records have not been associated with the veteran's 
claims folder.  Finally, a report from Vanderbilt University 
Medical Center, dated in April 1993, stated that the veteran had 
been treated at Madigan Army Medical Center in Tacoma, Washington.  
The same report also noted that the veteran began working at 
Vanderbilt in 1989 and that, upon his initial employment physical, 
his blood pressure was 160/130.  It was further reported that he 
was seen in 1990 in the Urology Clinic, at which time his blood 
pressure was 188/130.  These records have not been obtained.     

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO should review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  The RO should also ensure 
compliance with VA's obligations under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).      

2.  The RO should obtain a complete copy of the veteran's 
personnel records in order to determine the exact dates that he 
was stationed at Fort Benjamin Harrison.  Thereafter, the RO is to 
make a request for the veteran's records from that facility 
tailored to the specific dates of his Master Fitness Training 
Course.  

3.  The RO should request all of the veteran's treatment records 
from the VA Medical Centers in Nashville.  Thereafter, these 
records should be associated with the veteran's claims folder. 

4.  The RO should obtain the veteran's treatment records from 
Madigan Army Medical Center in Tacoma, Washington, as well as the 
following records from Vanderbilt University Medical center: his 
initial employment physical, dated in 1989, and a 1990 report from 
the Urology Clinic.   

5.  Additionally, the RO should request that the veteran identify 
all additional private healthcare providers who treated have 
treated him for the claims on appeal, to include those from Milton 
Tennessee Medical Center at Murfreesboro, Skyline Hospital in 
Nashville, and St. Thomas.  The veteran should provide their 
addresses and the conditions for which they treated him, to 
include the approximate dates of such treatment.  Thereafter, the 
RO should obtain any such records and associate them with the 
veteran's claims folder.  
 
6.  The RO should then readjudicate the claims and, thereafter, if 
the claims on appeal remain denied, the veteran and his 
representative should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





